Mr. Chief Justice Johnson delivered the opinion of the Court. The defendant pleaded that the cause of action did not accrue within three years next before the institution of the suit. The court sitting as a jury found for the defendant upon the issue formed upon this plea, and rendered judgment for him'accordingly. It appears from the special finding of the court that the cause of action was evidenced by a promissory note, and that it did not accrue until the fourth of July, 1844, and that the writ was tested and issued on the eleventh of September, A. D. 1847. It is admitted by both parties that the only question presented is as to what the law requires to constitute the institution of a suit: because, it is conceded by the Bank that if the suit is not commenced without the issuance of the writ, her right of action in this case is gone, and that she must necessarily fail in her suit. The point attempted to be raised can no longer be considered an open question. The cases of Ruddell & McGuire vs. Walker, 2 Eng. 458, and McLarren et al. vs. Thurman, 3 Eng. 316, are conclusive of the question. It is there expressly held that the declaration and voluntary appearance of the defendant, or the declaration and suing ,out of the writ are necessary for the commencement of the action, and that in the latter case the suit cannot be said to be commenced until the writ is actually sued out. It is clear therefore that three years had elapsed from the time the action accrued before the institution of the suit, and that being the statute bar at the time, the judgment of the Circuit Court is consequently right and ought to be affirmed. The judgment of the Independence Circuit Court herein rendered is therefore in all things affirmed.